IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00212-CR

                       IN RE CLINT HARRISON ELLER

                               Original Proceeding

                          From the 440th District Court
                             Coryell County, Texas
                            Trial Court No. 20-26322


                          MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus, filed on June 27, 2022, is denied.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed July 20, 2022
Do not publish
[OT06]